Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-17 in the reply filed on 8/25/22 is acknowledged.
Claims 18-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21 and 3/24/22 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OZAKI (US 2010/0123177).
OZAKI discloses a memory cell (Figs. 1, 3) comprising first (MC1), second (MC2), third (MC11 and fourth transistors (MC2) individually comprising a transistor gate (MT1, 2, 11, 12), first (KC1) and second ferroelectric capacitors (KC2) having one capacitor electrode (FD, Fig. 3) elevationally (above) between the transistor gates (4) of first, second, third and fourth transistor (Fig. 3, see also paragraphs [0032-0037], [0042-0045]) as recited in claim 11.
OZAKI’s teaching above would also disclose limitations recited in present claims 12-13.
Regarding claim 17, OZAKI also teaches the memory cell is 4T-2C.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose array comprising the memory cell of claim 11 as one memory cell of a plurality of memory cells of like-construction relative one another, wherein the one capacitor electrode is the one capacitor electrode of, and that is common to, all of the ferroelectric capacitors of the plurality of the memory cells as recited in claim 14.
The prior art of record fails to disclose array comprising the memory cell of claim 11 as one memory cell of a plurality of memory cells of like-construction relative one another, wherein, the first and second ferroelectric capacitors individually have another capacitor electrode; the one capacitor electrodes of the first and second ferroelectric capacitors in individual of the memory cells are electrically isolated from one another; and the another capacitor electrodes of the first and second ferroelectric capacitors in the individual memory cells are electrically isolated from one another as recited in claim 15.
Claim 16 is therefore allowable because of its dependency on claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogiwara et al. (US 2004/0136225) disclose a chain type ferroelectric random access memory has a memory cell unit including ferroelectric memory cells electrically connected in series to each other, a plate line connected to an electrode of the memory cell unit, a bit line connected to the other electrode of the memory cell unit via a switching transistor, a sense amplifier which amplifies the voltages of this bit line and its complementary bit line, and a transistor inserted between the switching transistor and the sense amplifier. A value, being the minimum value of the gate voltage in the transistor obtained during elevation of the plate line voltage and comparative amplification, is smaller than a value, being the maximum value of the gate voltage in the transistor obtained during fall of the plate line voltage and comparative amplification. With these features, decrease in the accumulated charge of polarization in the memory cell is reduced and occurrence of disturb is prevented during read/write operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824